DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 
Response to Amendment
- The amendment filed on August 23, 2022 has been entered.
- Claims 1-2, 6-10, 14-17 and 21-24 are pending.
- Claims 1, 9 and 17 have been amended.
- Claims 1-2, 6-10, 14-17 and 21-24  are rejected.
				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 9-10, 15, 17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jha (Pub. No. US 2015/0223117 A1) in view of Gao e al. (Pub. No. US 2014/0204771 A1), Park et al. (Pub. No. US 2010/0091734 A1; hereinafter Park) and Kim (Pub. No. US 2011/0149905 A1).
Regarding claims 1 and 9, Jha discloses at least one processor; (See ¶0043, a processor cam execute any type of instruction) and a memory storing instructions executable by that least one processor, (See ¶0043, memory element being able to store instructions in non-transitory media; processor can execute any type of instructions) wherein the instructions cause the at least on processor to: the handover request message comprises indicating a first mapping relationship between a flow of the mobile device and an radio bearer of the source base station;( handover requests of UE 14 from source eNB 16(1) to target eNB 16(2) and 16(3) may include information on mandatory bearers required by the application executing at UE 14. For example, the mandatory bearer information may be carried though an additional bit in the handover requests (see ¶ 0008, and ¶0021), where "mandatory bearer" comprises a bearer that is required by a specific application executing and using the PDN connection at the UE (for example, to maintain a specific QoS; interpreted that by sending mandatory information in the request its indicating a mapping between the flow and bearer) determine, based on the first mapping relationship, (the mandatory bearer information may be carried though an additional bit in the handover requests (see ¶ 0008, and ¶0021), where "mandatory bearer" comprises a bearer that is required by a specific application executing and using the PDN connection at the UE; interpreted that by sending mandatory information in the request its indicating a mapping between the flow and bearer)  a second mapping relationship between the flow of the mobile device, and a radio bearer of the apparatus; (See ¶0010, with a handover request acknowledgement message if the mandatory bearers are acceptable; See ¶0017, target eNB to admit the establishment requests for new radio bearers; See ¶0031, a handover request acknowledgement message may be sent to the source eNB if target eNB 16 can accommodate the bearers with QCI-1 and QCI-5; interpreted the target base station has mapping relationship between its bearer and the UE flow) transmitting, a handover acknowledgement message to  the source base station (See ¶0010, The target eNBs 16(1) and 16(2) can respond with a handover request acknowledgement message if the mandatory bearers are acceptable; See ¶0031, a handover request acknowledgement message may be sent to the source eNB if target eNB 16 can accommodate the bearers with QCI-1 and QCI-5) determining, by the target base station, to admit the mobile device; (See ¶0017, Admission control may be performed by the target eNB to admit or reject the establishment requests for new radio bearers in the handover request message; See ¶0018, The target eNB includes a list of admitted bearers (e.g., SAE Bearers for which resources have been prepared at the target cell) in the handover request acknowledge) establish for the mobile device, a radio bearer of the target base station in a target cell  based on the radio bearer of the source base station for the flow (See ¶0018, The target eNB includes a list of admitted bearers (e.g., SAE Bearers for which resources have been prepared at the target cell) in the handover request acknowledge; See ¶0031, if bearers with QCI-1, QCI-5, and QCI-2 may be marked mandatory by the operator for a specific application, and handover request 34 includes bearers with QCI-1 and QCI-5, a handover request acknowledgement message may be sent to the source eNB if target eNB 16 can accommodate the bearers with QCI-1 and QCI-5 )
Jha fails to disclose receiving a handover request message from a source base station, wherein the handover request message comprises quality of service (QoS) information of a mobile device, radio bearer identifier information of the source base station; receiving data packet of the flow of the mobile device from the source base station through a tunnel between the target base station and the source base station, and the tunnel is established for the radio bearer of the source base station for the flow
Gao discloses receiving a handover request message from a source base station, (See ¶0241, The macro eNB 104 sends (at 2010) an Offload Request message to the LeNB 108) wherein the handover request message comprises quality of service (QoS) information of a mobile device, radio bearer identifier information of the source base station; (See ¶0241, The Offload Request message can include certain information, including information identifying the radio access bearer(s) to be offloaded, UE profile information (to identify the UE that is the subject of the data offload), quality-of-service (QoS) profile information (to describe the QoS associated with communications with a UE 110) receiving, by the target base station, (See ¶0050, When the macro eNB 104 receives a downlink data packet, the macro eNB 104 associates the downlink data packet in the GTP tunnel to the corresponding LeNB 108-1) data packet of the flow of the mobile device from the source base station through a tunnel between the target base station and the source base station, (See ¶0270, For each E-RAB that the target LeNB has decided to admit, the target LeNB may include a DL GTP Tunnel Endpoint IE within the E-RABs Admitted Item IE of the Offload Request Acknowledge message to indicate that the target LeNB accepts the proposed offload of downlink data for this E-RAB and the corresponding address at the LeNB for the macro eNB to forward DL data associated to the E-RAB.) and wherein the tunnel is established for the radio bearer of the source base station for the flow (See ¶0050, When the macro eNB 104 receives a downlink data packet, the macro eNB 104 associates the downlink data packet in the GTP tunnel to the corresponding LeNB 108-1; Further, Gao disclose the data radio bearer transports bearer data between a UE and an Enb See ¶0094; See ¶0282, For each E-RAB that it has decided to admit, the target LeNB 108 can include the DL GTP Tunnel Endpoint IE within the E-RABs Admitted Item IE of the Offload Reconfiguration Acknowledge message to indicate that target LeNB 108 has accepted the proposed forwarding of downlink data for this E-RAB from the macro eNB to the LeNB; It is interpreted that the data that is about to go on the source radio bearer is transferred on the tunnel to target base station;.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  receiving a request with mapping between flow id and radio bearer from the source enb to target enb to include the request can further include a Qos information and radio bearer ID. The motivation to combine is to improve mobility efficiency during transfer of a UE between a macro cell and a small cell (See ¶0232).
However, Jha in view of Gao fails to disclose transmitting the data packet of the flow on the radio bearer of the target base station to the mobile device and wherein the radio bearer of the target base station is established based on the radio bearer of the source base station for the flow; 
 Park disclose transmitting, by the target base station, the data packet of the flow on the radio bearer of the target base station to the mobile device (2010/0091734 a1, See ¶0089,existing paths for the source eNB are disconnected and mobile communication service is provided in which uplink and downlink packets are transmitted and received between the UE and the network via a new bearer for the target eNB) the radio bearer of the target base station is established based on the radio bearer of the source base station for the flow; (See ¶0087, he target eNB forwards all the forwarding packets, and then begins to forward the downlink packets received via the switched S1 path, to the UE. Upon receipt of the path switch ACK, the target eNB immediately indicates handover success by delivering a resource release message to the source eNB in order to release resources for an existing bearer. After confirming the success, the source eNB deletes from the buffer all the downlink data that it has forwarded to the target eNB, but continues to forward the downlink packets received through the existing bearer, to the target eNB, as long as the source eNB receives the packets from the serving gateway of the EPC; See ¶0089, all existing paths for the source eNB are disconnected and mobile communication service is provided in which uplink and downlink packets are transmitted and received between the UE and the network via a new bearer for the target eNB)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jha in view of Gao to include target bearer established based on radio bearer of the source base station. The motivation to combine is there is a need for a packet forwarding technique that is free of packet loss and stabilized in handover (See ¶0011).
However, Jha in view of Gao and Park fails to disclose receiving, by the target base station, transmission status information from the source base station, wherein the transmission status information includes a data packet transmission status of the data packet of the flow between the source base station and the mobile device.
	Kim discloses receiving, by the target base station, transmission status information from the source base station, (sEE 0033, the source eNB sends an SN status transfer message, along with UL/DL PDCP SN information (more specifically including HFN, SN, and, in the case of UL forwarding, a UL bitmap) to the target eNB by X2-AP in order to ensure handover without loss in step S406.) wherein the transmission status information includes a data packet transmission status of the data packet of the flow between the source base station and the mobile device. (2011/0149905 A1, sEE 0033, For DL data forwarding, data PDCP SDUs whose reception has not been acknowledged by the UE, among the data transmitted to the UE by the PDCP, is transmitted to the target eNB. Also, the source eNB sends an SN status transfer message, along with UL/DL PDCP SN information (more specifically including HFN, SN, and, in the case of UL forwarding, a UL bitmap) to the target eNB by X2-AP in order to ensure handover without loss in step S406)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jha in view of Gao and Park to include source base station transmits transmission status information to the target base station. The motivation to combine is UL/DL PDCP SN information (more specifically including HFN, SN, and, in the case of UL forwarding, a UL bitmap) to the target eNB by X2-AP in order to ensure handover without loss (See ¶0033).
Regarding claims 2, 10 and 23, Jha to disclose the QoS information comprises QoS class identifier (QCI), guaranteed bit rate (GBR), or maximum rate. (the QOS comprising QCI see ¶0016)
Regarding claims 7 and 15, Jha discloses the target base station receives the handover request message via a direct interface between the target base station and the source base station. (See ¶0014, HO mechanism include certain information for the handover in the handover request message through a X2)
Regarding claim 17, Jha discloses a non-transitory computer-readable storage medium storing a program which, when executed by a processor in a target base station, cause the target base station to implement operations comprising: (See ¶0043, memory element being able to store instructions in a non-transitory media; a processor to execute any type of instructions) the handover request message comprises indicating a first mapping relationship between a flow of the mobile device and an radio bearer of the source base station;( handover requests of UE 14 from source eNB 16(1) to target eNB 16(2) and 16(3) may include information on mandatory bearers required by the application executing at UE 14. For example, the mandatory bearer information may be carried though an additional bit in the handover requests (see ¶ 0008, and ¶0021), where "mandatory bearer" comprises a bearer that is required by a specific application executing and using the PDN connection at the UE (for example, to maintain a specific QoS; interpreted that by sending mandatory information in the request its indicating a mapping between the flow and bearer) determine, based on the first mapping relationship (the mandatory bearer information may be carried though an additional bit in the handover requests (see ¶ 0008, and ¶0021), where "mandatory bearer" comprises a bearer that is required by a specific application executing and using the PDN connection at the UE; interpreted that by sending mandatory information in the request its indicating a mapping between the flow and bearer)  a second mapping relationship between the flow of the mobile device, and a radio bearer of the target base station; (See ¶0010, with a handover request acknowledgement message if the mandatory bearers are acceptable; See ¶0017, target eNB to admit the establishment requests for new radio bearers; See ¶0031, a handover request acknowledgement message may be sent to the source eNB if target eNB 16 can accommodate the bearers with QCI-1 and QCI-5; interpreted the target base station has mapping relationship between its bearer and the UE flow) transmitting, by the target base station, a handover acknowledgement message to  the source base station (See ¶0010, The target eNBs 16(1) and 16(2) can respond with a handover request acknowledgement message if the mandatory bearers are acceptable; See ¶0031, a handover request acknowledgement message may be sent to the source eNB if target eNB 16 can accommodate the bearers with QCI-1 and QCI-5) determining, by the target base station, to admit the mobile device; (See ¶0017, Admission control may be performed by the target eNB to admit or reject the establishment requests for new radio bearers in the handover request message; See ¶0018, The target eNB includes a list of admitted bearers (e.g., SAE Bearers for which resources have been prepared at the target cell) in the handover request acknowledge) establishing, by the target base station for the mobile device, a radio bearer in a target cell of the target base station based on the radio bearer of the source base station for the flow (See ¶0018, The target eNB includes a list of admitted bearers (e.g., SAE Bearers for which resources have been prepared at the target cell) in the handover request acknowledge; See ¶0031, if bearers with QCI-1, QCI-5, and QCI-2 may be marked mandatory by the operator for a specific application, and handover request 34 includes bearers with QCI-1 and QCI-5, a handover request acknowledgement message may be sent to the source eNB if target eNB 16 can accommodate the bearers with QCI-1 and QCI-5 )
Jha fails to disclose receiving a handover request message from a source base station, wherein the handover request message comprises quality of service (QoS) information of a mobile device, radio bearer identifier information of the source base station; receiving data packet of the flow of the mobile device from the source base station through a tunnel between the target base station and the source base station, and the tunnel is established for the first radio bearer of the source base station
Gao discloses receiving a handover request message from a source base station, (See ¶0241, The macro eNB 104 sends (at 2010) an Offload Request message to the LeNB 108) wherein the handover request message comprises quality of service (QoS) information of a mobile device, radio bearer identifier information of the source base station; (See ¶0241, The Offload Request message can include certain information, including information identifying the radio access bearer(s) to be offloaded, UE profile information (to identify the UE that is the subject of the data offload), quality-of-service (QoS) profile information (to describe the QoS associated with communications with a UE 110) receiving, by the target base station, (See ¶0050, When the macro eNB 104 receives a downlink data packet, the macro eNB 104 associates the downlink data packet in the GTP tunnel to the corresponding LeNB 108-1) data packet of the flow of the mobile device from the source base station through a tunnel between the target base station and the source base station, (See ¶0270, For each E-RAB that the target LeNB has decided to admit, the target LeNB may include a DL GTP Tunnel Endpoint IE within the E-RABs Admitted Item IE of the Offload Request Acknowledge message to indicate that the target LeNB accepts the proposed offload of downlink data for this E-RAB and the corresponding address at the LeNB for the macro eNB to forward DL data associated to the E-RAB.) and the tunnel is established for the radio bearer of the source base station (See ¶0050, When the macro eNB 104 receives a downlink data packet, the macro eNB 104 associates the downlink data packet in the GTP tunnel to the corresponding LeNB 108-1) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  receiving a request with mapping between flow id and radio bearer from the source enb to target enb to include the request can further include a Qos information and radio bearer ID. The motivation to combine is to improve mobility efficiency during transfer of a UE between a macro cell and a small cell (See ¶0232).
However, Jha in view of Gao fails to disclose transmitting the data packet of the flow on the radio bearer of the target base station to the mobile device and wherein the radio bearer of the target base station is established based on the radio bearer of the source base station for the flow; 
 Park disclose transmitting, by the target base station, the data packet of the flow on the radio bearer of the target base station to the mobile device (2010/0091734 a1, See ¶0089,existing paths for the source eNB are disconnected and mobile communication service is provided in which uplink and downlink packets are transmitted and received between the UE and the network via a new bearer for the target eNB) the radio bearer of the target base station is established based on the radio bearer of the source base station for the flow; (See ¶0087, he target eNB forwards all the forwarding packets, and then begins to forward the downlink packets received via the switched S1 path, to the UE. Upon receipt of the path switch ACK, the target eNB immediately indicates handover success by delivering a resource release message to the source eNB in order to release resources for an existing bearer. After confirming the success, the source eNB deletes from the buffer all the downlink data that it has forwarded to the target eNB, but continues to forward the downlink packets received through the existing bearer, to the target eNB, as long as the source eNB receives the packets from the serving gateway of the EPC; See ¶0089, all existing paths for the source eNB are disconnected and mobile communication service is provided in which uplink and downlink packets are transmitted and received between the UE and the network via a new bearer for the target eNB)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jha in view of Gao to include target bearer established based on radio bearer of the source base station. The motivation to combine is there is a need for a packet forwarding technique that is free of packet loss and stabilized in handover (See ¶0011).
However, Jha in view of Gao and Park fails to disclose receiving, by the target base station, transmission status information from the source base station, wherein the transmission status information includes a data packet transmission status of the data packet of the flow between the source base station and the mobile device.
	Kim discloses receiving, by the target base station, transmission status information from the source base station, (sEE 0033, the source eNB sends an SN status transfer message, along with UL/DL PDCP SN information (more specifically including HFN, SN, and, in the case of UL forwarding, a UL bitmap) to the target eNB by X2-AP in order to ensure handover without loss in step S406.) wherein the transmission status information includes a data packet transmission status of the data packet of the flow between the source base station and the mobile device. (2011/0149905 A1, sEE 0033, For DL data forwarding, data PDCP SDUs whose reception has not been acknowledged by the UE, among the data transmitted to the UE by the PDCP, is transmitted to the target eNB. Also, the source eNB sends an SN status transfer message, along with UL/DL PDCP SN information (more specifically including HFN, SN, and, in the case of UL forwarding, a UL bitmap) to the target eNB by X2-AP in order to ensure handover without loss in step S406)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jha in view of Gao and Park to include source base station transmits transmission status information to the target base station. The motivation to combine is UL/DL PDCP SN information (more specifically including HFN, SN, and, in the case of UL forwarding, a UL bitmap) to the target eNB by X2-AP in order to ensure handover without loss (See ¶0033).
Regarding claim 21, Jha discloses the apparatus is a component of a base station that acts as a target base station in a handover process. (See ¶0042, include suitable interface for receiving and transmitting communicating data)
Regarding claim 22, Jha discloses the apparatus is the target base station in a handover process. (See ¶0008, handover request being sent by the first enb to a second enb)
Claims 6 , 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jha in view of Gao, Park, Kim and Raghothaman et al. (Pub. No. US 2013/0324114 A1; hereinafter Rag ).
Regarding claims 6, 14 and 24, Jha in view of Gao and Xu fails to disclose receiving, by the target base stations an end marker indicating an end of transmission of the data packet received from the source base station.
Rag discloses receiving, by the target base stations an end marker indicating an end of transmission of the data packet received from the source base station. (See ¶0103, the end marker functionality may be used for denoting a switch in the data path from source to target eNB;  sending a signal to a WTRU to start transmitting and receiving on the direct path starting from indicated PDCP sequence number (SN) in the end marker; interpreted that end marker is transmitted from source to target enb and from target to UE)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system to include an end marker indicating the end of transmission. The motivation to combine is enable WTRUs to move from infrastructure links to direct links in an efficient manner, with reasonable delays, and with no loss of data in the process (See ¶0074).
Claims  8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jha in view of Gao, Park, Kim and Ho et al. (Pub. No. US 2009/0061876 A1; hereinafter Ho).
Regarding claims 8 and 16, Jha in view of Gao, Park and Kim fails to disclose receiving, by the target base station, a data packet of the flow from a core network; and transmitting, by the target base station, the data packet of the flow from the core network to the mobile device.
Ho discloses receiving, by the target base station, a data packet of the flow from a core network; (See ¶0038-0039, the MME/SAE gateway may send packets for the UE to the target Enb via the S1 interface) and transmitting, by the target base station, the data packet of the flow from the core network to the mobile device. (See ¶0040, the target enb may send all of the packets forwarded from the source enb before sending any of the packets received from the SAE gateway to the UE)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system to include transmitting packets from the gateway. The motivation to combine is to send the unsent data from the source base station and the new data from the system in the proper order and as quickly and efficiently as possible (See ¶0006).
Response to Arguments
Applicant's arguments filed toward claims 1, 9 and 17 have been fully considered but they are not persuasive. Applicants arguments Gao fails to disclose “receiving data packet of the flow through a tunnel between the target base station and source base station that is established for the radio bearer of the source base station for the flow” Examiner respectfully disagrees with applicant. Gao discloses Macro enb 104 associates the downlink data packet in the GTP tunnel to the corresponding LeNB See ¶0050. Further, Gao disclose the data radio bearer transports bearer data between a UE and an Enb See ¶0094. See ¶0282, For each E-RAB that it has decided to admit, the target LeNB 108 can include the DL GTP Tunnel Endpoint IE within the E-RABs Admitted Item IE of the Offload Reconfiguration Acknowledge message to indicate that target LeNB 108 has accepted the proposed forwarding of downlink data for this E-RAB from the macro eNB to the LeNB; It is interpreted that the data that is about to go on the source radio bearer is transferred on the tunnel to target base station.
Applicant’s arguments with respect to claim(s) 1, 9 and 17 for limitations “transmitting the data packet of the flow on the radio bearer of the target base station to the mobile device and wherein the radio bearer of the target base station is established based on the radio bearer of the source base station for the flow; receiving, by the target base station, transmission status information from the source base station, wherein the transmission status information includes a data packet transmission status of the data packet of the flow between the source base station and the mobile device” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ingale et al. (Pub. No. US 2015/0208235 A1)- A system and method provide a security aspect for a UE in dual connectivity mode of operation in wireless communication networks. The system and method provide secure simultaneous transmission and reception in a secure manner between a User Equipment (UE) and one or more eNodeBs (eNBs) configured in an inter-eNB carrier aggregation scenario. The system establishes of a security context between the UE and the Secondary eNB (SeNB) using the RRC signaling between the UE and the Master eNB (MeNB), when a plurality of SCells within SeNB are added simultaneously. The system also detects the intruder in the user data radio bearers, while a UE is operating in dual connectivity mode of operation.
Shah et al. (Pub. No. US 2016/0241685 A1)- performing RoHC SN decoding based on the size of the PDCP SN gap includes receiving a new RoHC compressed PDCP PDU for RoHC decompression, determining whether the size of the PDCP SN gap is greater than a threshold gap size, computing a value for a RoHC SN for the new RoHC compressed PDCP PDU based on the size of the PDCP SN gap if the size of the PDCP SN gap is greater than or equal to the threshold gap size, and performing RoHC decompression based on the value computed for the RoHC SN for the new RoHC compressed PDCP PDU. Further, in one embodiment, computing the value for the RoHC SN for the new RoHC compressed PDCP PDU based on the size of the PDCP SN gap includes computing a predicted reference value as the sum of a value of the RoHC SN for a last successfully decoded RoHC compressed PDCP PDU, the size of the PDCP SN gap, and a value for a decompression failure counter, the value for the decompression failure counter being a number of RoHC compressed PDCP PDUs that failed decompression since the last successfully decoded RoHC compressed PDCP PDU was received. Computing the value for the RoHC SN for the new RoHC compressed PDCP PDU further includes computing the value for the RoHC SN for the new RoHC compressed PDCP PDU based on the predicted reference value and Window-based Least Significant Bit (W-LSB) encoded RoHC SN value contained in the new RoHC compressed PDCP PDU.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472